DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of a Saccharomyces cerevisiae yeast in the reply filed on February 17, 2022 is acknowledged.


Claim Status
Claims 1-8 are currently pending. 
Claims 5 and 6 are amended.
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2022.
Claims 1-4 are under examination herein.
Claims 1-4 are rejected.
No claims are allowed.


Priority
The instant application claims the benefit of priority to KR10-2020-0019858 filed on February 18, 2020. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of claims 1-4 is February 18, 2020.


Information Disclosure Statement
No information disclosure statement (IDS) was provided.

Drawings
The drawings filed on March 2, 2021, are accepted.


Claim Interpretation
Claims 1-4 refer to yeast strains Saccharomyces cerevisiae Kwon P-1 KCTC13925BP, Saccharomyces cerevisiae Kwon P-2 KCTC14122BP, and Saccharomyces cerevisiae Kwon P-3 KCTC14123BP.  These strains are not found with the Korean Collection for Type Cultures depositary authority, nor the prior art, nor are they characterized within the claims.  Therefore, characteristics of these strains for broadest reasonable interpretation of these claims is drawn from the specification (from page 8, line 21, to page 9, line 6): Saccharomyces cerevisiae Kwon P-1 KCTC13925BP, Saccharomyces cerevisiae Kwon P-2 KCTC14122BP, and Saccharomyces cerevisiae Kwon P-3 KCTC14123BP are interpreted as being strains of Saccharomyces cerevisiae that have increased expression of aldehyde dehydrogenase than wild type and higher production of glutathione.  Furthermore, Saccharomyces cerevisiae Kwon P-2 KCTC14122BP is characterized by resistance to methylglyoxal, and Saccharomyces cerevisiae Kwon P-3 KCTC14123BP by resistance to lysine.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that Saccharomyces cerevisiae Kwon P-1 KCTC13925BP, Saccharomyces cerevisiae Kwon P-2 KCTC14122BP, and Saccharomyces cerevisiae Kwon P-3 KCTC14123BP are required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the Saccharomyces cerevisiae strains.
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. It is not indicated what genetic mutations were made for these strains, which appear to have been derived from random mutation methods (specification, page 9, lines 8-16).  The methods of mutation induction (page 12, lines 16 and 17) are inducers of 
It is noted that Applicants have deposited biological material but there is no indication in the specification as to public availability.  The specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited biological material sufficient to specifically identify it and to permit examination. The description also must be sufficient to permit verification that the deposited biological material is in fact that disclosed (MPEP 2411.05 and 37 C.F.R. 1.809(d)).  The Transmittal Letter filed on February 16, 2021 is acknowledged.  However, the depository agency listed in the disclosure (specification, page 25 last 54 lines; and page 26, lines 1-7) is “Korea Research Institute of Bioscience and Biotechnology” which does not correspond with the International Depositary Authority listed on the letter acknowledging the deposited biological material for the claimed strains.  An applicant must submit a statement from a person in a position to corroborate that the biological material, which is deposited, is a biological material specifically identified in the application (MPEP 2406 and 37 C.F.R. 1.804).  A letter from the depository stating that a deposit has been made and the condition of deposit is not an adequate substitute for a statement made by said person (see MPEP 2410.01 and 37 C.F.R 1.808(b)).
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the 
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
and
(d) Provide evidence of the test of the viability of the biological material at the time of
deposit (see 37 CFR 1.807).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mezzetti ("Evolved Saccharomyces cerevisiae wine strains with enhanced glutathione production obtained by an evolution-based strategy"; PTO-892), in view of Oh ("Effects of overexpression of acetaldehyde dehydrogenase 6 and acetyl-CoA synthetase 1 on xylitol production in recombinant Saccharomyces cerevisiae"; PTO-892).
Regarding claims 1 and 2 for strains of Saccharomyces cerevisiae that have heightened production of glutathione and aldehyde dehydrogenase, Mezzetti teaches the use of Saccharomyces cerevisiae as a source of glutathione with overproducing strains (page 977, first paragraph, lines 8-16) that showed greater than a two-fold increase in glutathione production (page 981, column 2, line 4). These were obtained by inducing mutation following an evolution-based strategy of environmental stresses, simulating natural evolutionary patterns (page 978, column 1, lines 8-9 from the bottom; column 2, first full paragraph, lines 3-5; column 2, lines 2-5 from the bottom).  This practice is already widely accepted (page 978, column 1, second paragraph, lines 8-10).

Pertaining to claims 1 and 2, Oh teaches that aldehyde dehydrogenase can be overexpressed in an engineered species of Saccharomyces cerevisiae and harvested (page 15, Abstract, lines 2 and 3).  The process used genetic manipulation methods previously published (page 16, column 1, second full paragraph, line 4) to specifically enhance production of aldehyde dehydrogenase and culture the modified Saccharomyces cerevisiae yeast successfully (page 16, column 2, both paragraphs).
An invention would have been prima facie obvious to one of ordinary skill in the art if the prior art included each element with the only difference being the lack of actual combination of the elements, a finding that one could have combined the elements as claimed by known methods, and that the results would have been predictable.  A person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention with reasonable expectation of success.  Mezzetti teaches the use of Saccharomyces cerevisiae mutation to increase glutathione production as compared to wild type, but not aldehyde dehydrogenase.  Oh teaches the use of mutated Saccharomyces cerevisiae strains as a production source of aldehyde dehydrogenase with higher production than wild type.  It would have been obvious to combine the identification, isolation, and harvesting steps of Mezzetti and Oh to arrive at the instantly claimed invention because the methods can be applied to a naturally occurring or modified yeast, and therefore the modified yeast obtained by one method could serve as the strain to be modified in the other.  As the mutations in the prior art are successfully either identified and isolated from naturally occurring strains, induced in evolution-based mutations, or engineered with recombinant cells, all of Saccharomyces cerevisiae, an ordinarily skilled user would have been able to obtain or prepare, identify, isolate, and combine these genetic elements as each method uses common processes available to and known by an 
The invention is therefore prima facie obvious.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mezzetti ("Evolved Saccharomyces cerevisiae wine strains with enhanced glutathione production obtained by an evolution-based strategy"; PTO-892) and Oh ("Effects of overexpression of acetaldehyde dehydrogenase 6 and acetyl-CoA synthetase 1 on xylitol production in recombinant Saccharomyces cerevisiae"; PTO-892), as applied to claims 1 and 2 above, and further in view of Murata ("Phenotype character of the methylglyoxal resistance gene in Saccharomyces cerevisiae: expression in Escherichia coli and application to breeding wild-type yeast strains"; PTO-892).
The combined teachings of Mezetti and Oh are set forth above.  They do not teach resistance to methylglyoxal with regards to the strain of claim 3.
However, this limitation was known in the art at the time of the effective filing date, as taught by Murata.
Regarding claim 3, Murata teaches the isolation of strains of Saccharomyces cerevisiae that are resistant to methylglyoxal (page 1200, Abstract, line 1; page 1200, column 2, first full paragraph, lines 8-11).  Murata teaches that a resistant strain had been previously isolated (page 1200, column 2, first full paragraph, lines 4 and 5) as well as a method for isolating the responsible gene for recombination (from page 1200, column 2, last line to page 1201, column 1, first paragraph).  Murata also teaches a method of selecting for transformants after recombination, which could be applied to identify methylglyoxal resistant strains of 
An invention would have been prima facie obvious to one of ordinary skill in the art if the prior art included each element with the only difference being the lack of actual combination of the elements, a finding that one could have combined the elements as claimed by known methods, and that the results would have been predictable.  A person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed invention with reasonable expectation of success.  Mezzetti and Oh teach the use of engineered Saccharomyces cerevisiae strains as a production source of glutathione and aldehyde dehydrogenase with higher production than wild type, but not resistance to methylglyoxal.  Murata teaches the isolation of strains of the yeast resistant to the toxic metabolite 
The invention is therefore prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mezzetti ("Evolved Saccharomyces cerevisiae wine strains with enhanced glutathione production obtained by an evolution-based strategy"; PTO-892) and Oh ("Effects of overexpression of acetaldehyde dehydrogenase 6 and acetyl-CoA synthetase 1 on xylitol production in recombinant Saccharomyces cerevisiae"; PTO-892), as applied to claims 1 and 2 above, and further in view of Gasent-Ramírez ("Lysine-overproducing mutants of Saccharomyces cerevisiae baker's yeast isolated in continuous culture"; PTO-892).
The combined teachings of Mezetti and Oh are set forth above.  They do not teach resistance to lysine  as disclosed in claim 4 of these strains.
However, this limitation was known in the art at the time of the effective filing date, as taught by Gasent-Ramirez.

An invention would have been prima facie obvious to one of ordinary skill in the art if the prior art included each element with the only difference being the lack of actual combination of the elements, a finding that one could have combined the elements as claimed by known methods, and that the results would have been predictable.  A person of ordinary skill in the art would have been motivated to combine prior art to achieve the claimed 
The invention is therefore prima facie obvious.


Conclusion
The claimed inventions are found to be eligible patent subject matter as they are found to be markedly different than naturally occurring counterparts.  Prior art does disclose naturally occurring Saccharomyces cerevisiae yeasts that display the traits of increased glutathione production (Tahmasebi, “Isolation of indigenous Glutathione producing Saccharomyces cerevisiae strains”, PTO-892; page 354, Abstract, third paragraph, lines 5 and 6; page 357, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/N.M./Examiner, Art Unit 1657           
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631